Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Nawaid Isa, Appellant                                  Appeal from the 201st District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-GN-
 No. 06-16-00070-CV         v.                          15-002634). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Public Utility Commission of Texas; Ambit              Burgess participating.
 Energy, LLC; and CenterPoint Energy
 Houston Electric, LLC, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Nawaid Isa, pay all costs of this appeal.




                                                       RENDERED MAY 26, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk